DETAILED ACTION
All of the references cited in the International Search Report have been considered.  None is anticipatory or meet the amended claims. 

Election/Restrictions
This restriction has been withdrawn. 
The amendment is supported by the original claims. 
	
	
Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: 
Claim(s) 1-20 is(are) allowable over the closest prior art: Yeager et al. (US 20080076884) listed on IDS and ISR.
As to claims 1-20, Yeager (abs., examples, claims, 32-33, 38) discloses a polyphenylene oxide copolymer comprising 10-99 wt% (claim 11, overlapping with the range of instant claim 15) of monohydric phenol such as 2-methyl-6-phenylphenol (out of 3 candidates, claim 8).  Weight ratio of monohydric phenol to dihydric phenol is 3-110.  The disclosed polyphenylene oxide copolymer contains no di(C1-C6-alkyl)amino groups. The Mn is 10k-50k.
However, Yeager fails to teach the claimed copolymer having less than 0.5 wt% of monohydric phenols having identical substituents in the 2- and 6- positions of the phenolic ring.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 
/SHANE FANG/Primary Examiner, Art Unit 1766